DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has submitted amendments to the claims on 4/9/2021. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim interpretation under 35 USC 112(f) as explained in the Non-Final office action filed on the 25th of March, 2020 is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takase (US PAT. 6,381,501) in view of Akamine et al (US 20100076990, herein Akamine) in further view of Endo et al (US PUB. 20090287322, herein Endo) in further view of Zhang (US PUB. 20170132523, herein Zhang). 

	Regarding claim 1, Takase teaches a programmable logic controller that controls an operation of a controlled equipment by repeatedly executing a user program, the controller comprising: 
	a program storage part that stores the user program (col. 1 lines 33-35,“a memory in which programs including user programs and those for data logging are stored”); 
a device storage part that holds a plurality of devices instructable on the user program (col 10 lines 10-14, “FIG. 2 is an explanatory view illustrating contents of a memory on which the administrative PLC 1-20 is developed…designated at the reference numeral 1-8 is a collection bit device”, The memory is the device storage part that holds the plurality of devices that are instructable as can be seen in figure 2.) and including a bit device for storing information of one bit (col 10 lines 13-14, “designated at the reference numeral 1-8 is a collection bit device”, The bit device stores a bit) and a word device for storing information of one word or several words (col 13 lines 8-9, “This command is for a word device in a PLC”, The word device stores a word or a plurality of words.); 
a program execution part that repeatedly executes the user program stored in the program storage part (shown above) and performs computing processing on information stored in each (col 1 line 25, data from each device is gathered and as explained below the information from the devices is used in the user program.) of the plurality of devices in accordance with the user program (col 2 lines 13-16 “A user program reads out device data from the PLC (S 8-17). Then device data conversion is executed (for instance, * 50 (multiplication)) (S 8-18), and the converted device data is written in the user program data 8-13(S 8-19).” Data from the devices are being computed based on the user program.); 
a data collection part that repeatedly collects device data stored in at least one device [held on the device storage part] to form time series device data (col 2 lines 13-16 “A user program reads out device data from the PLC (S 8-17), col 2 lines 36-37, “a user program reads out a date and time from the clock and writes the values in the log data”, the device data collected is in time series) [that repeats at a specific cycle of the operation of the controlled equipment] 
an acquisition part that acquires, based on a user instruction, information indicating a time reference of an extraction period (col 15 lines 50-55, “designated at the reference numeral 7-4 is a user program into which a switch ON/OFF state is inputted from an I/O device and which provides displays of LED or others, at 7-6 a data logging program for logging a switch state at a certain time interval, at 7-5 a device area in which data computed by the user program is stored, and at 7-7 a device area in which data logged by the data logging program is stored.” col 13 lines 12- 16 “This command is for a bit device in a PLC… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching, accumulated ON time, and accumulated OFF time,”, The I/O device is used by the user to input On/off states to the bit device and is therefore the acquisition part. The extraction period is defined by the timing a bit device switches from on to off or off to on and a period before and after the timing the bit device switches from on to off or from off to on. Logging of the switch , the information including a device that stores device data changing according to [the specific] cycle (col 15 lines 50-55, “designated at the reference numeral 7-4 is a user program into which a switch ON/OFF state is inputted from an I/O device and which provides displays of LED or others, at 7-6 a data logging program for logging a switch state at a certain time interval, at 7-5 a device area in which data computed by the user program is stored, and at 7-7 a device area in which data logged by the data logging program is stored.”, the cycle of the on/off is used for storing of device data.)
an extraction part that extracts [from the time series device data], individual data corresponding to [the specific] cycle, based on the timing at which the device acquired by the acquisition part changes (col 15 lines 50-55, “designated at the reference numeral 7-4 is a user program into which a switch ON/OFF state is inputted from an I/O device and which provides displays of LED or others, at 7-6 a data logging program for logging a switch state at a certain time interval, at 7-5 a device area in which data computed by the user program is stored, and at 7-7 a device area in which data logged by the data logging program is stored.”, the switch state is the individual data that is logged based on the timing at which the I/O device changes. The I/O device as explained above corresponds with the acquisition part.)
Takase does not teach device data stored in at least one device held on the device storage part, device data that repeats at a specific cycle of the operation of the controlled equipment, the specific cycle, extracts from the time series device data, and an addition part that adds identification information for identifying each of the individual data extracted by the extraction part to each of the individual data.
Akamine teaches extracts from the time series device data (0039 “the effective period corresponding to the identified time-series pattern may be extracted”).

Takase and Akamine do not teach device data stored in at least one device held on the device storage part, device data that repeats at a specific cycle of the operation of the controlled equipment, the specific cycle, and an addition part that adds identification information for identifying each of the individual data extracted by the extraction part to each of the individual data.
Endo does teach device data stored in at least one device held on the device storage part (0056 “the second field device 2 includes a control unit 21, a communication unit 22, a processing unit 23, and a storage unit”)
and an addition part that adds identification information for identifying each of the individual data extracted by the extraction part (individual data extracted is taught by Takase as shown above) to each of the individual data (0054 “an identifier adding section 112 that adds an identifier to measurement data”, 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data logging teachings of Takase and the extraction teachings of Akamine et al with instrument control system of Endo because Endo is in the similar field of gathering data and processing said data and because Endo’s identification method allows for “it is possible to easily determine whether the measurement data is normal.” (0065).
Takase, Akamine and Endo do not teach device data that repeats at a specific cycle of the operation of the controlled equipment, the specific cycle.
device data that repeats at a specific cycle of the operation of the controlled equipment (0017 “a module for detecting periodic event behaviors from machine generated logging”, a machine operates in at a specific cycle by being periodic in its behavior.)
the specific cycle (0017 “a module for detecting periodic event behaviors from machine generated logging”, a machine operates in at a specific cycle by being periodic in its behavior.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data logging teachings of Takase, the extraction teachings of Akamine et al and instrument control system of Endo with the periodic data from a machine logging of Zhang because Zhang teaches a means for treating input data as multiple time series data which provides a fast and robust mechanism to discover potentially periodic data within the time series data (0019). 

Regarding claim 2, Takase, Akamine, Endo, and Zhang teach the programmable logic controller according to claim 1.
Takase further teaches wherein information indicating the time reference of the extraction period is embedded in an intermediate code of the user program (col 15 lines 48-50, “a user program into which a switch ON /OFF state is inputted from an I/O device”, The user program has code that is able to understand the user inputted extraction period. Therefore the extraction period is embedded in the intermediate code of the user program.), and 
the acquisition part acquires information indicating the time reference of the extraction period from the intermediate code (col 15 lines 48-50, “a user program into which a switch ON /OFF state is inputted from an I/O device”, col 13 lines 12- 16 “This command is for a bit device in a PLC… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching, accumulated ON time, and accumulated OFF time,”, The device which drives the bit device is the acquisition part and receives its instruction from the code of the user program.)

Regarding claim 3, Takase, Akamine, Endo, and Zhang teach The programmable logic controller according to claim 1.
Takase further teaches wherein information indicating the time reference of the extraction period is included in the setting information of the user program (col 15 lines 48-50, “a user program into which a switch ON /OFF state is inputted from an I/O device”, Information about the extraction period is stored in the user program. The location in the memory where it is stored is the setting information of the user program.) stored in the program storage part (Figure 38, col 15 lines 43-44, “FIG. 38 is an explanatory view illustrating contents of a PLC memory”, The location of the program area for user program is the program storage part and since the extraction period is in the user program this means that the extraction period is also on the program storage part.), and 
the acquisition part acquires information indicating the time reference of the extraction period from the setting information stored in the program storage part (col 15 lines 48-50, “a user program into which a switch ON /OFF state is inputted from an I/O device”, col 13 lines 12- 16 “This command is for a bit device in a PLC… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching, accumulated ON time, and accumulated OFF time,” The device that drives the bit device is the acquisition part and receives its instruction, specifically about information of the extraction period, from the setting information in the program storage part.)

Regarding claim 4, Takase, Akamine, Endo, and Zhang teach the programmable logic controller according to claim 1.
 Takase further teaches wherein a start position and an end position of the extraction period are defined by information indicating a reference position for extraction of the individual data and information indicating a temporal length of the extraction period (col 13 lines 12- 16 “This command is for a bit device in a PLC, computes… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching, accumulated ON time, and accumulated OFF time,”, The information indicating a reference position for extraction of the data is the time which the bit device switches from off to on or on to off. The information indicating a temporal length of the extraction is the accumulated on and off time.)

Regarding claim 5, Takase, Akamine, Endo, and Zhang teach the programmable logic controller according to claim 4. 
Takase further teaches wherein the user program is a ladder program (col 4 lines 39-40, “logging setting means is set up in a ladder format. “, col 15 lines 25-26, “FIG. 37 shows an example of a program for an administrative PLC prepared by the data logging program” , col 3 lines 29-31, “user program, the data logging program for the user program must also be changed, and as two functions are executed by one program, maintenance is disadvantageously difficult”, The user program and the data logging program are two functions within the same program. As shown in the col 4 and 15 and fig. 37, the data logging program is in a ladder format.) and the information indicating the reference position is described as timing at which a specific bit device switches from on to off or from off to on in the ladder program (col 13 lines 12-16 “This command is for a bit device in a PLC, computes… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching… and develops the values in a shared memory” The bit device is driven between off and on as well as on and off at specific times and is computed. This computed data corresponds with the information indicating the reference position.)

Regarding claim 6, Takase, Akamine, Endo, and Zhang teach the programmable logic controller according to claim 5.
 Takase further teaches wherein the information indicating the length of the extraction period is described as a period before and after the timing at which the specific bit device switches from on to off or from off to on (col 13 lines 12- 16 “This command is for a bit device in a PLC, computes… accumulated ON time, and accumulated OFF time,”, The accumulated on and off time is the length of the period before and after the timing the bit device switches from on to off or off to on.)

Regarding claim 7, Takase, Akamine, Endo, and Zhang teach the programmable logic controller according to claim 4.
Takase further teaches wherein the user program is a ladder program (col 4 lines 39-40, “logging setting means is set up in a ladder format. “, col 15 lines 25-26, “FIG. 37 shows an example of a program for an administrative PLC prepared by the data logging program” , col 3 lines 29-31, “user program, the data logging program for the user program must also be changed, and as two functions are executed by one program, maintenance is disadvantageously difficult”, The user program and the data logging program are two functions within the same program. As shown in the col 4 and 15 and fig. 37, the data logging program is in a ladder format.), and the information indicating the length of the extraction period is described in association with a collection target device in the ladder program (col 13 lines 12- 16 “This command is for a bit device in a PLC, computes… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching… and develops the values in a shared memory”, The extraction period is described in association with the bit device which is the collection target device.).

Regarding claim 8, Takase, Akamine, Endo, and Zhang teach the programmable logic controller according to claim 7. 
wherein the collection target device is every device described between a first description symbol and a second description symbol in the ladder program (figures 34, 36-37, col 10 lines 10-11 “device data used by the program 6-3”, col 15 lines 19-35, “FIG. 36 shows contents of the program 6-3… FIG. 36 shows the END command 6-7 specifying the final line of the current program 6-6 as well as of a program in a ladder circuit… and END command indicating a final line of a ladder program”, The device data is the data from the collection target device. Program 6-3 and 6-6 are equivalently the same since they are both the current program. As shown in col. 10, device data is used in the current program and therefore there is a collection target device described since the data from the device is the data from the collection target device. Figures 36 and 37 show the ladder program. The first description symbol is the start of the current program and the second description program is the end of the program labelled 6-7. The collection target device is described in between the two since the device data is used in between the start and end of the program.), and the first description symbol and the second description symbol are paired symbols ( col 15 lines 23-25, “FIG. 36 shows the END command 6-7 specifying the final line of the current program 6-6 as well as of a program in a ladder circuit”, The start of the current program and the command to end the current program are the first and second description symbols respectively. The two symbols are paired together.) 

Regarding claim 10, Takase teaches A data collector connected to a programmable logic controller that controls an operation of a controlled equipment by repeatedly executing a user program, the programmable logic controller including 
a program storage part that stores the user program (col. 1 lines 33-35,“a memory in which programs including user programs and those for data logging are stored”), 
a device storage part that holds a plurality of devices instructable on the user program (col 10 lines 10-14, “FIG. 2 is an explanatory view illustrating contents of a memory on  and including a bit device for storing information of one bit (col 10 lines 13-14, “designated at the reference numeral 1-8 is a collection bit device”, The bit device stores a bit) and a word device for storing information of one word or several words (col 13 lines 8-9, “This command is for a word device in a PLC”, The word device stores a word or a plurality of words.), and 
a program execution part that repeatedly executes the user program stored in the program storage part and performs computing processing on information stored in each (col 1 line 25, data from each device is gathered and as explained below the information from the devices is used in the user program.) of the plurality of devices in accordance with the user program (col 2 lines 13-16 “A user program reads out device data from the PLC (S 8-17). Then device data conversion is executed (for instance, * 50 (multiplication)) (S 8-18), and the converted device data is written in the user program data 8-13(S 8-19).” Data from the devices are being computed based on the user program.), 
the data collector comprising: 
a data collection part that repeatedly collects device data stored in at least one device [held on the device storage part] to form time series device data  (col 2 lines 13-16 “A user program reads out device data from the PLC (S 8-17), col 2 lines 36-37, “a user program reads out a date and time from the clock and writes the values in the log data”, the device data collected is in time series) [that repeats at a specific cycle of the operation of the controlled equipment]; 
an acquisition part that acquires, based on a user instruction, information indicating a time reference of an extraction period (col 15 lines 50-55, “designated at the reference numeral 7-4 is a user program into which a switch ON/OFF state is inputted from an I/O device and which provides displays of LED or others, at 7-6 a data logging program for , the information including a device that stores device data changing according to [the] specific cycle (col 15 lines 50-55, “designated at the reference numeral 7-4 is a user program into which a switch ON/OFF state is inputted from an I/O device and which provides displays of LED or others, at 7-6 a data logging program for logging a switch state at a certain time interval, at 7-5 a device area in which data computed by the user program is stored, and at 7-7 a device area in which data logged by the data logging program is stored.”, the cycle of the on/off is used for storing of device data.); 
an extraction part that extracts [from the time series device data], individual data corresponding to [the] specific cycle, based on the timing at which the device acquired by the acquisition part changes (col 15 lines 50-55, “designated at the reference numeral 7-4 is a user program into which a switch ON/OFF state is inputted from an I/O device and which provides displays of LED or others, at 7-6 a data logging program for logging a switch state at a certain time interval, at 7-5 a device area in which data computed by the user program is stored, and at 7-7 a device area in which data logged by the data logging program is stored.”, the switch state is the individual data that is logged based on the timing at which the I/O device changes. The I/O device as explained above corresponds with the acquisition part.), 

Akamine does teach extracts from the time series device data (0039 “the effective period corresponding to the identified time-series pattern may be extracted”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data logging teachings of Takase with the extraction teachings of Akamine et al because both references are in the similar field of processing captured data and because Akamine teaches a means for determining the confidence of information with high accuracy (0158).
Takase and Akamine do not teach device data stored in at least one device held on the device storage part, that repeats at a specific cycle of the operation of the controlled equipment, the specific cycle, and an addition part that adds identification information for identifying each of the individual data extracted by the extraction part to each of the individual data.
Endo teaches device data stored in at least one device held on the device storage part (0056 “the second field device 2 includes a control unit 21, a communication unit 22, a processing unit 23, and a storage unit”)
and an addition part that adds identification information for identifying each of the individual data extracted by the extraction part to each of the individual data (0054 “an identifier adding section 112 that adds an identifier to measurement data”, 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data logging teachings of Takase and the extraction teachings of Akamine et al with instrument control system of Endo because Endo is in the similar field of gathering data and processing said data and because Endo’s identification 
Takase, Akamine and Endo do not teach that repeats at a specific cycle of the operation of the controlled equipment, and the specific cycle.
Zhang teaches device data that repeats at a specific cycle of the operation of the controlled equipment (0017 “a module for detecting periodic event behaviors from machine generated logging”, a machine operates in at a specific cycle by being periodic in its behavior.)
the specific cycle (0017 “a module for detecting periodic event behaviors from machine generated logging”, a machine operates in at a specific cycle by being periodic in its behavior.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data logging teachings of Takase, the extraction teachings of Akamine et al and instrument control system of Endo with the periodic data from a machine logging of Zhang because Zhang teaches a means for treating input data as multiple time series data which provides a fast and robust mechanism to discover potentially periodic data within the time series data (0019). 
Regarding claim 11, Takase, Akamine, Endo, and Zhang teaches the programmable logic controller according to claim 1. 
Takase further teaches wherein the extraction period is specified by a device instructed by a user (col 15 lines 48-50, “a user program into which a switch ON /OFF state is inputted from an I/O device”). 

Claim 9, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takase (US PAT. 6,381,501) in view of Akamine et al (US 20100076990, herein Akamine) in further view of Endo et al (US PUB. 20090287322, herein Endo) in further view of Kegoya et al (US PUB. 20060190624).

Regarding claim 9, Takase, Akamine, Endo and Zhang teaches the programmable logic controller according to claim 7. 
Takase further teaches the collection target device to be collected by the data collection part is every device described between a first description symbol and a second description symbol in the [flowchart-format motion program] (figures 34, 36-37, col 10 lines 10-11 “device data used by the program 6-3”, col 15 lines 19-35, “FIG. 36 shows contents of the program 6-3… FIG. 36 shows the END command 6-7 specifying the final line of the current program 6-6 as well as of a program in a ladder circuit… and END command indicating a final line of a ladder program”, The device data is the data from the collection target device. Program 6-3 and 6-6 are equivalently the same since they are both the current program. As shown in col. 10, device data is used in the current program and therefore there is a collection target device described since the data from the device is the data from the collection target device. Figures 36 and 37 show the ladder program. The first description symbol is the start of the current program and the second description program is the end of the program labelled 6-7. The collection target device is described in between the two since the device data is used in between the start and end of the program.), and the first description symbol and the second description symbol are paired symbols (col 15 lines 23-25, “FIG. 36 shows the END command 6-7 specifying the final line of the current program 6-6 as well as of a program in a ladder circuit”, The start of the current program and the command to end the current program are the first and second description symbols respectively. The two symbols are paired together.) 
However, Takase, Akamine and Endo does not explicitly teach wherein the user program is a flowchart-format motion program, flowchart-motion program 
Kegoya et al does teach wherein the user program is a flowchart-format motion program, flowchart-motion program (0191 lines 6-10 “flow chart, or sequential function chart (SFC) can be used to write a control program,”)


Regarding claim 12, Takase, Akamine, Endo and Zhang teaches A programming support apparatus for supporting a user creating a user program that is repeatedly executed in the programmable logic controller according to claim 1. 
Takase further teaches the apparatus comprising: a display part that displays the user program (col 15 lines 49-50, “user program into which a switch ON/OFF state is inputted from an I/O device and which provides displays of LED”, The inputting of the switch state is done on a display. The input command is part of the user program.); 
a reception part that receives a description of information indicating a time reference of the extraction period in the user program (column 2 lines 13-18, “Then device data conversion is executed (for instance, * 50 (multiplication)) (S 8-18), and the converted device data is written in the user program data 8-13(S 8-19). Then a maximum value, a minimum value, an average, and a total are computed according to the device value”, col 15 lines 49-50, “user program into which a switch ON/OFF state is inputted from an I/O device”, The I/O device is the reception part that receives instruction about the user program from the user. I/O device receives information indicative of the time reference of the extraction period.).
While Takase teaches the user program and programmable logic controller and its storage part as shown above, Takase, Akamine, Endo and Zhang do not teach and a transfer part that transfers the user program to the program storage part of the programmable logic controller.
and a transfer part that transfers the user program to the program storage part (Takase teaches the user program, col. 1 lines 33-35, as well as the programmable logic controller and its storage part in col 10 line 28) of the programmable logic controller (0015 lines 7-9, “update a control program of a control unit from the remote location, by still using a conventional control program generating means”, The part that updates the control unit is the transfer part.)
It would have been obvious to one with ordinary skill in the art to have modified the PLC teachings of Takase, the extraction teachings of Akamine, and control teachings of Endo with the transferring of control programs of Kegoya et al because by implementing Kegoya et al’s writing of control programs, Kegoya’s teaching “can be used to write a control program, without developing new control program generating software for each type of the PLCs” (0191).

Regarding claim 13, Takase, Akamine, Endo, Zhang and Kegoya teaches the programming support apparatus according to claim 12.
Takase further teaches further comprising a generation part that generates an intermediate code from the user program (col 15 lines 48-50, “a user program into which a switch ON /OFF state is inputted from an I/O device”, The user program has a generation part that generates on/off code from the recognized user input from the I/O device.), 
wherein the generation part embeds the information indicating the time reference of the extraction period into the intermediate code  (col 15 lines 48-50, The user input is embedded by the generation part into the user program. The user program determines the time reference of the extraction period.)

Regarding claim 14, Takase, Akamine, Endo, Zhang and Kegoya teaches The programming support apparatus according to claim 12.
 further comprising a setting part that analyzes the user program to acquire information indicating the time reference of the extraction period and generates setting information including the information indicating the time reference of the extraction period (Takase, col 15 lines 48-50, “a user program into which a switch ON /OFF state is inputted from an I/O device”, col 2 lines 13-16 “A user program reads out device data from the PLC (S 8-17). Then device data conversion is executed (for instance, * 50 (multiplication)) (S 8-18), and the converted device data is written in the user program data 8-13(S 8-19).” The user program is turned on and off based off user input. The user program defines the extraction time reference based on user input. The part that analyzes whether the user program is on or off and then generates information as to whether the extraction time reference is applied is the setting part.), 
wherein the transfer part (Kegoya, 0015 lines 7-9, “update a control program of a control unit from the remote location, by still using a conventional control program generating means”, The part that updates the control unit is the transfer part) transfers the setting information together with the user program (Takase, col 15 lines 48-50, “a user program into which a switch ON /OFF state is inputted from an I/O device”, col 13 lines 12- 16 “This command is for a bit device in a PLC… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching, accumulated ON time, and accumulated OFF time,” The device that drives the bit device is the acquisition part and receives its instruction, specifically the extraction time reference, from the setting information in the program storage part. The device that sends the setting information is the transfer part). 

Regarding claim 15, Takase, Akamine, Endo, Zhang and Kegoya teaches the programming support apparatus according to claim 13.
Takase et al further teaches wherein a start position and an end position of the extraction period are defined by information indicating a reference position for extraction of the individual data and information indicating a temporal length of the extraction period (col 13 lines 12- 16 “This command is for a bit device in a PLC, computes… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching, accumulated ON time, and accumulated OFF time,”, The information indicating a reference position for extraction of the data is the time which the bit device switches from off to on or on to off. The information indicating a temporal length of the extraction is the accumulated on and off time.)

Regarding claim 16, Takase, Akamine, Endo, Zhang and Kegoya teaches the programming support apparatus according to claim 15, 
Takase further teaches wherein the user program is a ladder program (col 4 lines 39-40, “logging setting means is set up in a ladder format. “, col 15 lines 25-26, “FIG. 37 shows an example of a program for an administrative PLC prepared by the data logging program” , col 3 lines 29-31, “user program, the data logging program for the user program must also be changed, and as two functions are executed by one program, maintenance is disadvantageously difficult”, The user program and the data logging program are two functions within the same program. As shown in the col 4 and 15 and fig. 37, the data logging program is in a ladder format.)  and the information indicating the reference position is described as timing at which a specific bit device switches from on to off or from off to on in the ladder program (col 13 lines 12- 16 “This command is for a bit device in a PLC, computes… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching… and develops the values in a shared memory” The bit device is driven between off and on as well as on and off at specific times and is computed. This computed data corresponds with the information indicating the reference position.)

the programming support apparatus according to claim 16, 
Takase further teaches wherein the information indicating the length of the extraction period is described as a period before and after the timing at which the specific bit device switches from on to off or from off to on (col 13 lines 12- 16 “This command is for a bit device in a PLC, computes… accumulated ON time, and accumulated OFF time,”, The accumulated on and off time is the length of the period before and after the timing the bit device switches from on to off or off to on.)

Regarding claim 18, Takase, Akamine, Endo, Zhang and Kegoya teaches the programming support apparatus according to claim 13. 
Takase further teaches wherein the user program is a ladder program (col 4 lines 39-40, “logging setting means is set up in a ladder format. “, col 15 lines 25-26, “FIG. 37 shows an example of a program for an administrative PLC prepared by the data logging program” , col 3 lines 29-31, “user program, the data logging program for the user program must also be changed, and as two functions are executed by one program, maintenance is disadvantageously difficult”, The user program and the data logging program are two functions within the same program. As shown in the col 4 and 15 and fig. 37, the data logging program is in a ladder format.), and the information indicating the length of the extraction period is described in association with a collection target device in the ladder program (col 13 lines 12- 16 “This command is for a bit device in a PLC, computes… times of switching from OFF to ON, times of switching from ON to OFF, times of ON /OFF switching… and develops the values in a shared memory”, The extraction period is described in association with the bit device which is the collection target device.).

the programming support apparatus according to claim 18, 
Takase further teaches wherein the collection target device is every device described between a first description symbol and a second description symbol in the ladder program (figures 34, 36-37, col 10 lines 10-11 “device data used by the program 6-3”, col 15 lines 19-35, “FIG. 36 shows contents of the program 6-3… FIG. 36 shows the END command 6-7 specifying the final line of the current program 6-6 as well as of a program in a ladder circuit… and END command indicating a final line of a ladder program”, The device data is the data from the collection target device. Program 6-3 and 6-6 are equivalently the same since they are both the current program. As shown in col. 10, device data is used in the current program and therefore there is a collection target device described since the data from the device is the data from the collection target device. Figures 36 and 37 show the ladder program. The first description symbol is the start of the current program and the second description program is the end of the program labelled 6-7. The collection target device is described in between the two since the device data is used in between the start and end of the program.), and the first description symbol and the second description symbol are paired symbols (col 15 lines 23-25, “FIG. 36 shows the END command 6-7 specifying the final line of the current program 6-6 as well as of a program in a ladder circuit”, The start of the current program and the command to end the current program are the first and second description symbols respectively. The two symbols are paired together.)

Regarding claim 20, Takase, Akamine, Endo, Zhang and Kegoya teaches teach the programming support apparatus according to claim 13.
 Takase further teaches the collection target device to be collected by the data collection part is every device described between a first description symbol and a second description symbol in the [flowchart-format motion program] (figures 34, 36-37, , and the first description symbol and the second description symbol are paired symbols (col 15 lines 23-25, “FIG. 36 shows the END command 6-7 specifying the final line of the current program 6-6 as well as of a program in a ladder circuit”, The start of the current program and the command to end the current program are the first and second description symbols respectively. The two symbols are paired together.) 
Kegoya et al further teaches wherein the user program is a flowchart-format motion program, flowchart-format motion program (0191 lines 6-10 “flow chart, or sequential function chart (SFC) can be used to write a control program,”)

Relevant Prior Art
	Jinzenji et al (US PUB. 20070203676) has been deemed relevant prior art since it is also focused on a user program for collecting data.

Response to Arguments
Applicant’s arguments, filed 04/09/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has 
Applicant argues on page Takase does not teach a device that stores device data changing according to the specific cycle of the operation of the controlled equipment is acquired based on a user instruction and that the individual data corresponding to the specific cycle is extracted from the time series device data based on the timing at which the acquired device changes.
While the claim language is not identical to the statement by the Applicant above, Takase in view of Akamine in further view of Endo and in further view of Zhang does teach the claimed limitations. 
Takase explicitly teaches extracting individual data based on the timing at which the acquired device changes since Takase teaches an I/O device wherein information about an on/off state switch is inputted (Takase, col 15 lines 50-55). The switching between an on and off state is used as timing for logging of individual data (id.). The I/O device corresponds to the acquired device and the switching between an on and off state correspond to device changes. 
Takase further teaches a device that stores device data in col 2 lines 13-16. 
Zhang further teaches acquiring the specific cycle of the operation of the controlled equipment (0017). 
Akamine teaches extraction from time series data (0039). 
Applicant then argues on page 11 that Endo does not teach identification information for reach of the individual data extracted. However, Endo teaches adding measurement data to each of the data such as a sequence number after each measurement data to discriminate the measurement data from each other (0050, 0054). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            





/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116